Fourth Court of Appeals
                                San Antonio, Texas
                                     February 18, 2020

                                    No. 04-20-00055-CV

                                   Donald E. GHIDONI,
                                        Appellant

                                             v.

  STONE OAK, INC., Hill Country Water Works Company and Hill Country S.A., LTD. and
                              Nancy Ghidoni-Meehan,
                                     Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1992-CI-17421
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
      The District Clerk's Notification of Late Record is hereby NOTED. Time is extended to
March 2, 2020.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court